DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 4 and 13-16 are cancelled.
	Claims 17-21 are newly added claims.
	Claims 1 and 8 are currently amended.
	In view of the amendment, filed on 04/01/2022, the following objections / rejections are withdrawn from the previous office action, mailed on 02/01/2022.
Objection to drawings
Objections to claim 1
Rejections to claims 1, 4, 8 under 35 U.S.C. as being unpatentable over Scott et al. (US 2011/0259862) in view of Kanko et al. (US 2017/0120337)
Rejections of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Scott et al. (US ‘862) in view of Kanko (US ‘337) and further in view of Miki et al. (US ‘871)
Rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Scott (US ‘862) in view of Kanko (US ‘337) and further in view of Miki (US 20180207871)
Rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Scott (US ‘862) in view of Kanko (US ‘337) and further in view of Dave et al. (US 2017/0090462)
Rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Scott (US ‘862) in view of Kanko (US ‘337) and further in view of Dave (US ‘462).
Rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Scott (US ‘862) in view of Kanko (US ‘337) and further in view of Liu (US ‘664)
Rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Scott (US ‘862) in view of Kanko (US ‘337) and further in view of Pokrass et al. (US ‘793)
Rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Scott (US ‘862) in view of Kanko (US ‘337) and further in view of Pokrass et al. (US ‘793)
New Grounds of Rejections
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, 6, 11, 17 includes the limitations “an energy source configured for transmitting a laser” wherein the specification recites “a laser being transmitted from an energy source 102 outfitted with a laser transmitter 104” (See Page 4 Lines 9-13 of Application). Therefore, specification an energy source 102 outfitted with a laser transmitter 104 transmitting a laser as corresponding structure for the claimed placeholder of “an energy source”.
Claim 1, 8, 10, 17 also includes “an optical isolator configured to reduce the energy bounce back into the energy source” wherein the specification recites “The optical isolator 112 is positioned between the mirror 110 and the energy source 102 and can include metal components, glass components, crystal components and/or fiber optic components” (See Page 4 Lines 9-13 of Application). Therefore, specification defines an optical isolator 112 is positioned between the mirror 110 and the energy source 102 and can include metal components, glass components, crystal components and/or fiber optic components as corresponding structure for the claimed placeholder of “an optical isolator”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Each of amended claims 1 and 8 added new limitation that “…such that the energy source remains powered on if energy is bounced back into the optical isolator towards the energy source” which is not described in the specification or the disclosure of the invention. Therefore, the claimed subject matter fails to comply with the written description requirement.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of amended claims 1 and 8 added new limitation that “…such that the energy source remains powered on if energy is bounced back into the optical isolator towards the energy source” which renders the claim vague and indefinite. In absence of any disclosure for the newly added limitation, the scope of the claimed subject matter is not defined that what will happen to the energy source if the energy is not bounced back into the optical isolator towards the energy source. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plucinski et al. (WO 2016/185354), prior art submitted by Applicant.
	Plucinski et al. (WO ‘354) disclose a system (S) for deflecting an optical radiation beam comprises a first device (D1) for deflecting the input optical radiation beam (B1). The output optical radiation beam (B2) is deflected in a first deflection plane (P1) in the range of the first angle (β1). The system (S) for deflecting the optical radiation beam comprises also a second device (D2) for changing the deflection plane of the output optical radiation beam (B2) at a second angle (β2). After the change of the deflection plane at the second angle (β2) the output optical radiation beam (B2) is deflected in a second deflection plane (P2). The position of the second deflection plane (P2) in respect to the first deflection plane (P1) can be changed, in particular stepwise, by changing the position of the second device (D2) in respect to the first deflection plane (P1). (see the abstract) 


    PNG
    media_image1.png
    467
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    428
    media_image2.png
    Greyscale


Plucinski et al. (WO ‘354), as to claim 17, disclose an additive manufacturing apparatus (page 1, parag. 1), comprising: an energy source configured for transmitting a laser (SL); a build plate (P4) configured to have a powder configured to be heated by the laser for additive manufacturing (page 11, parag. 3); at least one mirror (M1-M2, DP, …) positioned between the energy source and the build plate (figures 5, 6, 8, 12), the at least one mirror configured to direct the laser from the energy source to the build plate; and an optical isolator (OI) configured to reduce energy bounce back into the energy source.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Plucinski et al. (WO 2016/185354).
Plucinski et al. (WO ‘354), as to claim 1, disclose an additive manufacturing apparatus (page 1, parag. 1), comprising: an energy source configured for transmitting a laser (SL); a build plate (P4) configured to have a powder configured to be heated by the laser for additive manufacturing (page 11, parag. 3); at least one mirror (M1-M2, DP, …) positioned between the energy source and the build plate (figures 5, 6, 8, 12), the at least one mirror configured to direct the laser from the energy source to the build plate; and an optical isolator (OI), positioned between the build plate (P4) and the energy source (SL), configured to reduce energy bounce back into the energy source.
As to claim 8, Plucinski et al. (WO ‘354) disclose an optical arrangement for an additive manufacturing system, comprising: at least one mirror positioned between an energy source and a build plate, wherein the at least one mirror is configured to direct a beam from the energy source to the build plate; and an optical isolator, positioned between the build plate (P4) and the energy source (SL), configured to reduce energy bounce back from the build plate into the energy source.
Even though Plucinski et al. (WO ‘354) is silent that the energy source remains powered on if energy is bounced back into the optical isolator towards the energy source, as claimed in claims 1 and 8, it would have been obvious for one of ordinary skill in the art, prior to the time of applicant’s invention, to adjust the energy source, as taught by Plucinski et al. (WO ‘354), such that the energy source remains powered-on when the energy is bounced back into the optical isolator towards the energy source in order to improve the workability of the additive manufacturing apparatus to allow a more effective scanning or treatment of the work item surface, as also suggested Plucinski et al. (WO ‘354). See page 6, 1st paragraph.
	As to claim 2, Plucinski et al. (WO ‘354) disclose the laser emits from about 800 nm to about 2200 nm near-infrared wavelength. (page 8, paragraph 3 – page 9, paragraph 1)
	As to claims 3 and 9, Plucinski et al. (WO ‘354) disclose the build plate includes a powder disposed thereon being (highly reflective) metal (page 11, paragraph 3).
	As to claims 6 and 11, Plucinski et al. (WO ‘354) teach the laser that the energy source is configured to transmit is a non-polarized laser.
	As to claims 7 and 12, Plucinski et al. (WO ‘354) disclose the laser that the energy source is configured to transmit is a polarized laser. (paragraph [0496])

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Plucinski et al. (WO ‘354) in view of Dave et al. (US 2017/0090462 A1).
Plucinski et al. (WO ‘354) discloses all the claimed subject matter of an additive manufacturing apparatus, as it was discussed above in rejections of claims 1-3 and 6-7. However, Plucinski et al. (WO ‘354) fail to disclose the at least one mirror includes a polarization coating to reduce back reflections to the optical isolator, as claimed in claims 5 and 10.
In the analogous art, Dave teaches an additive manufacturing system (Abstract) using lasers 
([0020]) to form an object from powders used in the process ([0015]). Dave discloses the at least one mirror includes a polarization coating to reduce back reflections to the optical isolator (dichroic coating for mirror [0020]). Dave teaches the advantage for such a coating on a mirror to allow the creation of multiple hot spots from a single higher power electron beam and to modulate these precisely over any arbitrary temporal pattern as well as a controllable spatial pattern ([0020]). The teachings of Dave and the claimed invention would be considered analogous because both ascertain to an additive manufacturing system (Abstract) using lasers ([0020]) to form an object from powders used in the process ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing apparatus of Plucinski et al. (WO ‘354)  such that the at least one mirror includes a polarization coating to reduce back reflections to the optical isolator, as the additive manufacturing apparatus of Plucinski et al. (WO ‘354) to allow the creation of multiple hot spots from a single higher power electron beam and to modulate these precisely over any arbitrary temporal pattern as well as a controllable spatial pattern ([0020]).

Claim(s) 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Plucinski et al. (WO 2016/185354) in view of JP 2010-70841.
Plucinski et al. (WO ‘354) discloses all the claimed subject matter of an additive manufacturing apparatus, as it was discussed above. However, Plucinski et al. (WO ‘354) fail to disclose the optical isolator includes glass, crystal, and metal components, as claimed in claims 18-21.
	JP 2010-70841 discloses the polarizing material of the present invention can be applied to, for example, a projector, a liquid crystal monitor, a liquid crystal television, and the like, and further, glass for various vehicles such as an optical isolator, an optical fiber.
	Further, the composite metal nanorod of the present invention is suitable for a polarizing material and the like because it has a single, small optical scattering, excellent heat resistance and oxidation resistance, and dichroism. 
	Therefore, as to claims 18-21, Plucinski et al. (WO ‘354) disclose the optical isolator includes glass, crystal, and metal components.
	It would have been obvious for one of ordinary skill in the art prior to the time of Applicant’s invention to modify the optical isolator, as taught by Plucinski et al. (WO ‘354), through selecting the optical isolator includes glass, crystal, and metal components in order to improve the workability of the optical isolator to have an excellent heat resistance and oxidation resistance, and dichroism, as suggested by JP 2010-70841.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunze et al. (US 2019/0176399) disclose apparatus (1) for additively manufacturing of three-dimensional objects (2) by means of successive layerwise selective irradiation (8) and consolidation of layers of a build material (3) which can be consolidated by means of an energy source, comprising a determination device (13) adapted to determine at least one parameter of radiation (8) emitted from a build plane (6), wherein an optical unit (19) is provided that is adapted to guide at least a part of the radiation (8) emitted from the build plane (6) to a determination unit (14, 15) of the determination device (13) and to reduce radiation (10) emitted from at least a central part of a consolidation zone (9) of the build plane (6) in the at least one guided part of the radiation (8).
	Bokkes et al. (US 2019/0176393) disclose Apparatus (1) for additively manufacturing three-dimensional objects (2) by means of successive layerwise selective irradiation and consolidation of layers of a build material (3) which can be consolidated by means of at least one energy beam (4), which apparatus (1) comprises an irradiation device (5) with at least one beam guiding element (7) on which the energy beam (4) is partially reflected, wherein a first beam part (10) extends between the beam guiding element (7) and a build plane (18) of the apparatus (1) and a second beam part (11) is transmitted through or scattered at the beam guiding element (7), wherein a determination device (12) is provided that is adapted to determine at least one parameter of the second beam part (11).
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	07/16/2022